Citation Nr: 9934058	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-14 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
cervical radiculopathy, for the period from January 31, 1997, 
to February 10, 1997.

2.  Entitlement to an evaluation in excess of 20 percent for 
cervical radiculopathy, status post diskectomy due to 
herniated nucleus pulposus C5-C7, beginning on June 1, 1997.

3.  Entitlement to a permanent and total rating disability 
rating for non-service-connected pension purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
February 1977.  

This appeal arises from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  


REMAND

The veteran was hospitalized on February 10, 1997, and 
underwent an anterior cervical diskectomy at C5-6, C6-7, with 
iliac crest bone graft fusion and orion extremity.

The Board has noted that there is some question as to what 
issues are currently in appellate status.  In his notice of 
disagreement in July 1998 the veteran withdrew the issue of 
service connection for migraines.  In his substantive appeal 
dated in September 1998, the veteran listed the issues as 
entitlement to service connection for a cervical spine 
disorder and entitlement to non-service-connected pension 
benefits.    In April 1999 the RO granted service connection 
for a disability of the cervical spine and assigned the 
disability a 10 percent rating.  In May 1999 the veteran 
indicated disagreement with the evaluation assigned for his 
cervical disability.  

In a rating dated in July 1999, the RO granted 100 percent 
rating for a period of convalescence from February 10, 1997, 
to June 1, 1997, and increased the rating for the veteran's 
cervical spine disability to 20 percent for the periods 
before and after his surgery.

As this is an original rating claim as contemplated by the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") in Fenderson v. West, 
12 Vet. App. 119 (1999) the Board has divided the rating into 
stages.  

In September 1998 the veteran's representative requested a 
personal appearance.  A handwritten notation beside that 
request, dated in October 1998, indicates that the 
representative clarified that the veteran wanted a local 
hearing.  There is nothing in the claims folder which 
demonstrates that the veteran was afforded an opportunity to 
have a hearing before a Hearing Officer at the RO.  The 
veteran's claim must be remanded in order to afford the 
veteran a hearing.  

In a statement dated in May 1999, the veteran stated that he 
had submitted an application for vocational rehabilitation.  
The records assembled in connection with this application may 
contain information which would be pertinent to his claims 
for increased compensation and for pension benefits.

The Court has rendered several opinions which affect the 
development and analysis of claims for permanent and total 
disability ratings for pension purposes.  In Roberts v. 
Derwinski, 2 Vet. App. 387, 389 (1992), the Court found that 
the appellate decision was deficient, in part, because it 
only considered the regulations applicable to pension 
benefits without evaluating each one of the veteran's 
disabilities under the rating schedule first.  The Court 
noted that an evaluation must be performed under the VA 
Schedule for Rating Disabilities to determine the percentage 
of impairment caused by each disability.  This means that the 
RO has the responsibility of identifying all disabilities 
which the veteran currently has, determining whether they are 
permanent in nature and assigning a schedular evaluation for 
each of them under the VA Rating Schedule, 38 C.F.R. Part 4 
(1999).  

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.103(a).  The Court has held that the duty to 
assist the veteran in obtaining available facts and evidence 
to support his claim includes obtaining pertinent evidence 
that applies to all relevant facts.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  This duty also includes providing 
additional examinations by a specialists when recommended or 
indicated.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  

In view of the above, the Board is remanding this case to the 
RO for further development as follows:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran since 
November 1994.  After securing any 
necessary releases, the RO should obtain 
copies of the veteran's complete 
treatment records from all sources 
identified.

2.  The RO should obtain all records 
generated in connection with the 
veteran's application for vocational 
rehabilitation and associate these 
records with the records assembled for 
appellate review.

3.  The veteran should be afforded a 
comprehensive VA general medical 
examination and any other indicated 
special examinations to determine the 
nature and extent of any disorders which 
may be present.  The claims file must be 
made available to all examiners prior to 
the examinations.  As part of the 
examination process the veteran should be 
asked to identify all disabilities which 
he is claiming as part of his pension 
claim, and the scope of the examination, 
by one or several contributing 
physicians, should be broad enough to 
cover all diseases, injuries, and 
residual conditions which are suggested 
by the veteran's complaints.  The general 
medical examiner must express an opinion 
as to the impact of the veteran's 
disabilities on his ability to obtain and 
retain substantially gainful employment.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination 
reports and requested opinion are in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issues on appeal.

7.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should schedule the 
veteran for a hearing before a Hearing 
Officer at the RO.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  The supplemental statement of the 
case should include the provisions of the appropriate 
diagnostic codes under which the RO has rated each of the 
veteran's disabilities, as well as a discussion of the 
average person standard and unemployability standard by which 
a permanent and total disability rating for pension purposes 
may be assigned.  A reasonable period of time for a response 
should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


